Citation Nr: 1435928	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-15 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post arthroscopic debridement of the right knee for chondromalacia.

2.  Entitlement to a rating in excess of 10 percent for chronic chrondromalacia, left knee.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a left hip disability.   

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1986 to February 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Detroit, Michigan Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2014 motion, the Veteran's representative indicated that the Veteran desired to have a Board videoconference hearing at the RO.  To ensure compliance with due process requirements, and because Board videoconference hearings are scheduled by the AOJ, the case is REMANDED for the following:

The Veteran should be scheduled for a Board videoconference hearing.  The case should then be processed in accordance with standard appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



